In a proceeding for support under article 4 of the Family Court Act, by a mother on behalf of her two infant daughters against the divorced father, in which by a prior temporary support order the father had been directed to pay $60 per week for their support, the petitioner appeals from an order of the Family Court, County of Kings, made March 30, 1964 after a hearing, which, among other things, approved a modification of said prior order and directed him to pay the reduced amount of $25 per week for their support. Order of March 30, 1964 modified on the facts by increasing the amount of support to $50 per week. As so modified, the order is affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. Under all the circumstances, it is our opinion that the father should have been required to pay the sum of $50 per week, and that the reduction to $25 per week was too drastic. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.